Reasons for Allowance
1.	Claims 1-3, 5-6, 9, 11-18, and 20 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device with an optical sensor. The closet prior arts, Song (US 20170300736 A1), Zeng (US 20210004558 A1), Wilson (US 10852574 B2), Shedletsky (US 20120170284 A1), Mathew (US 20120105400 A1), and Lee (US 20200059578 A1), individually or in combination, discloses a display device comprising: a display panel; a cover window disposed above the display panel; an under-panel member disposed under the display panel and comprising an opening; an optical sensor disposed under the display panel in the opening of the under-panel member; an infrared blocking member disposed in the opening of the under-panel member and on the optical sensor and spaced apart from the upper-panel member or disposed between the cover window and the display panel. The closet prior arts of record also disclose an adhesive member disposed between the display panel and the optical sensor, which bonds the under-panel member and the display panel together in one or more areas other than the opening, and the first surface of the second adhesive member directly contacts the display panel, but fail to teach the infrared blocking member and the upper surface of the under-panel member directly contact the second surface of the adhesive member or the optical sensor and the upper surface of the under-panel member directly contact the second surface of the second adhesive member.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691